Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abraham DeLaO on 8/10/22.

The application has been amended as follows:
Claim 1:
A cable for coupling a docking station to a first IHS (Information Handling System), the cable comprising: a cord comprising, at a first end, a first plug and a second plug, wherein the first plug and second plug are received by the first IHS; the first plug comprising a top surface, a front surface with a first connector for transmitting power and data between the first IHS and the docking station and further comprising a first coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug; and the second plug comprising a top surface, a front surface with a second connector for transmitting additional power and additional data between the first IHS and the docking station and further comprising a second coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug, wherein the first coupling and the second coupling are mated to form a single docking plug; and the first plug and the second plug of the cord provide dual power pathways from the docking station to adjacent docking ports of the first IHS.
Claim 9:
A method for coupling a docking station to a first IHS (Information Handling System), the method comprising: connecting a first end of a cord to the docking station, wherein a second end of the cord comprises first plug and a second plug, wherein the first plug comprises a top surface, a front surface with a first connector for transmitting power and data between the first IHS and the docking station, and wherein the second plug comprises a top surface, a front surface with a second connector for transmitting additional power and additional data between the first IHS and the docking station; mating a first coupling of the first plug located on a side surface adjacent to the top and front surfaces with a second coupling of the second plug located on a side surface adjacent to the top and front surfaces to form a single docking plug at the second end of the cord; and connecting a first connector and the second connector of the single docking plug to provide dual power pathways from the docking station to adjacent ports of an IHS. 
Claim 15
A system comprising: an IHS (Information Handling System) comprising: one or more processors; one or more memory devices coupled to the one or more processors, the memory devices storing computer-readable instructions that, upon execution by the one or more processors, provide an operating system for users of the IHS; a power circuit; and adjacent docking ports coupled to a docking interface of the IHS, wherein the docking interface routes power received from the adjacent docking ports to the power circuit of the IHS; and a docking cable comprising: a cord comprising, at a first end, a first plug and a second plug, wherein the first plug and second plug are received by the adjacent docking ports of the IHS; the first plug comprising a top surface, a front surface with a first connector for transmitting power and data between the IHS and the docking station and further comprising a first coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug; and the second plug comprising a top surface, a front surface with a second connector for transmitting additional power and additional data between the IHS and the docking station and further comprising a second coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug, wherein the first coupling and the second coupling are mated to form a single docking plug to provide dual power pathways from the docking station to adjacent ports of an IHS.
Claims 8, 14, 20: (canceled)

Allowable Subject Matter
Claims 1-7, 9-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first plug comprising a top surface, a front surface with a first connector for transmitting power and data between the first IHS and the docking station and further comprising a first coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug; and the second plug comprising a top surface, a front surface with a second connector for transmitting additional power and additional data between the first IHS and the docking station and further comprising a second coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug, wherein the first coupling and the second coupling are mated to form a single docking plug; and the first plug and the second plug of the cord provide dual power pathways from the docking station to adjacent docking ports of the first IHS, as set forth in the combination of the independent claims.
With respect to claim 9, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first plug comprising a top surface, a front surface with a first connector for transmitting power and data between the first IHS and the docking station and further comprising a first coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug; and the second plug comprising a top surface, a front surface with a second connector for transmitting additional power and additional data between the first IHS and the docking station and further comprising a second coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug, wherein the first coupling and the second coupling are mated to form a single docking plug; and the first plug and the second plug of the cord provide dual power pathways from the docking station to adjacent docking ports of the first IHS, as set forth in the combination of the independent claims.
With respect to claim 15, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first plug comprising a top surface, a front surface with a first connector for transmitting power and data between the first IHS and the docking station and further comprising a first coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug; and the second plug comprising a top surface, a front surface with a second connector for transmitting additional power and additional data between the first IHS and the docking station and further comprising a second coupling located on a side surface adjacent to the top and front surfaces for joining the first plug to the second plug, wherein the first coupling and the second coupling are mated to form a single docking plug; and the first plug and the second plug of the cord provide dual power pathways from the docking station to adjacent docking ports of the first IHS, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Thomas (US 6671756) in view of FRANSEN (US 20160248197), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841